Citation Nr: 1045455	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a lung disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The issues of entitlement to service connection for 
tinnitus and depression have been raised by the record but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for hemorrhoids, 
flat feet, and a lung disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran is not 
currently diagnosed with an acquired eye disability that is 
related to active service.

2.  The Veteran's bilateral hearing loss is not related to active 
service.

3.  The Veteran's hypertension is not related to active service.

4.  The Veteran's diabetes mellitus is not related to active 
service.


CONCLUSIONS OF LAW

1.  An acquired eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).

4.  Diabetes mellitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in July 2007 and October 2007 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's VA medical treatment records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran's service treatment records are no longer available, 
most likely having been destroyed in an accidental fire at the 
National Personnel Records Center in 1973.  In cases where the 
Veteran's service treatment records are unavailable through no 
fault of the Veteran, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the development 
of his case.  Id.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in September 2008. 38 C.F.R. § 
3.159(c)(4).  The VA examiner addressed the etiology of the 
Veteran's current hearing loss in conjunction with a review of 
the claims file and physical examination of and interview with 
the Veteran.  The September 2008 VA examination report is 
thorough; thus this examination is adequate upon which to base a 
decision. 

The Veteran has not been afforded a VA examination with an 
opinion as to the etiology of his other claimed disabilities. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the Veteran's hypertension and diabetes mellitus, 
the Board concludes an examination is not needed in this case 
because there is no evidence that the Veteran "suffered an 
event, injury or disease in service." See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing that 
the Veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding 
that the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his military 
service").  There is no reasonable possibility that a medical 
opinion would aid in substantiating the appellant's claim since 
it could not provide evidence of a past event.  

With respect to the Veteran's eye complaints and back pain, as no 
medical evidence has been presented showing treatment for either 
an eye or a back condition or the possibility that either of 
those conditions are related to service, the Board finds that an 
etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The Board notes initially that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. 
Brown, 104 F.3d 1328 (1997). It is well-settled that in order to 
be considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such incidents 
resulted in disability.   

The Board acknowledges the Veteran's assertions that he has 
experienced eye problems (itching, watering, and decreased 
vision) and back pain.   However, the alleged disorders are 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a) (Service connection is awarded for "a 
particular injury or disease resulting in disability..."); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.)  

With respect to the Veteran's complaints of decreasing vision, an 
August 2007 VA eye examination noted visual acuity of 20/25 -1 
bilaterally.  However, congenital or developmental defects and 
refractive error of the eye are not diseases or injuries within 
the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations 
specifically prohibit service connection for refractory errors of 
the eyes unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection 
may not be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a superimposed 
disease or injury).  

In the absence of competent evidence which suggests that the 
Veteran's eye complaints and back pain constitute chronic 
disabilities within the meaning of the applicable legislation, 
the Board has no basis on which to consider the Veteran's eye 
complaints and back pain as more than medical findings or 
symptoms.  The Veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent a showing of a current chronic disability which could be 
related to service, entitlement to service connection for eye 
complaints and back pain must be denied.

The first question that must be addressed, therefore, is whether 
incurrence of hearing loss, hypertension, and diabetes mellitus 
is factually shown during service.  The Board notes again that 
the Veteran's service treatment records are unavailable and have 
been determined to be fire related.  However, the Veteran 
testified at the August 2010 hearing that he noticed his 
hypertension after he came out of the service and that his 
diabetes mellitus was discovered during a VA checkup.      

As for statutory presumptions, service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Sensorineural hearing loss, hypertension, and diabetes 
mellitus can be service-connected on such a basis.  Although the 
Veteran testified that he noticed his hypertension soon after he 
came out of service, he does not indicate whether it was within 
the year after discharge.  There is also no post-service medical 
records in the claims file prior to 2007; thus, the record is 
absent any of these diagnoses within the year after the Veteran's 
discharge from service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran has not reported 
continuity of post-service symptoms with regard to his hearing 
loss, hypertension, or diabetes mellitus.  Although the Veteran 
testified in August 2010 that he noticed hypertension right after 
he came out of service, he has not indicated that his symptoms 
have remained continuous since that time.  In fact, the Veteran 
has not indicated exactly what symptoms he experienced due to his 
hypertension.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, the appellant clearly has current disabilities.  
The VA treatment records included diagnoses of bilateral hearing 
loss, hypertension, and diabetes mellitus.  The remaining 
question, therefore, is whether there is medical evidence of a 
relationship between the current disability and military service.

However, no medical professional has ever related these 
conditions to the appellant's military service.  

As noted above, the Veteran underwent VA audio examination in 
September 2008.  The Veteran reported serving nine months from 
October 26, 1961 to August 7, 1962 in the full-time National 
Guard doing basic training at Fort Leonard Wood.  The Veteran 
reported that was called back to the full time army in November 
1962 and served until November 1964 in engineering and in 
infantry but he said that he was primarily in engineering 
building roads and bridges and hearing protection was not 
offered.  The Veteran stated that he was at Fort Polk from 
November 1962 to November 1964 and that the previous nine months 
he had been at Fort Leonard Wood.  The Veteran reported that from 
1964 to 2006, the Veteran owned and operated his own pest 
exterminator business and that he turned it over to his sons in 
2006.  The Veteran reported that he was a part-time farmer, 
operating tractors, brush hog, and other noisy equipment and that 
he did not use hearing protection.

Audiological examination demonstrated that the Veteran had mild 
sensorineural hearing loss 1000 to 8000 Hz in the right ear and 
mild-to-moderate sensorineural hearing loss 1000 to 8000 Hz in 
the left ear.  Speech recognition scores were excellent 
bilaterally.  

After reviewing the claims file, the examiner noted that the 
Veteran had a lot of non-military noise exposure and no 
significant noise exposure while in the military.  The examiner 
opined that it was less likely than not that the Veteran's 
current threshold values were secondary to acoustic trauma in the 
military and more likely than not due to his civilian noise 
exposure.  

The Board notes that the Veteran has submitted no medical opinion 
to the contrary.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until many years after 
service.  

Thus, the record is absent evidence of a current chronic eye 
disability and a current chronic back disability within the 
meaning of the applicable legislation.  The record is also absent 
evidence of in-service incurrence of hearing loss, hypertension, 
and diabetes mellitus, evidence of hearing loss, hypertension, 
and diabetes within a year following service, evidence of 
continuity of symptomatology, and medical evidence of a nexus 
between service and currently diagnosed hearing loss, 
hypertension, and diabetes mellitus.  

Although the Veteran along with some friends and family members 
contend that he suffers from an eye disability, hearing loss, a 
back disability, hypertension, and diabetes that are related to 
his active military service, as laypersons, they are not 
competent to offer opinions on medical causation and, moreover, 
the Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

With respect to the remaining claims on appeal, as noted above, 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Although the Veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation, see Id., he is competent to give evidence about what 
he experienced; for example, he is competent to report that he 
engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  

In this case, the Veteran is competent to testify that the onset 
of his hemorrhoid condition occurred in service and after 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
In August 2010, the Veteran testified that he began having 
trouble with hemorrhoids during his basic training and then later 
it got worse.  The Veteran testified that he went to the doctor 
for hemorrhoids while he was in service.  The record also 
includes evidence of a current disability.  A June 2007 PC 
general note assessed the Veteran with hemorrhoids.  

The Veteran is competent to testify about continuous post-service 
symptoms of painful feet.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  In August 2010, the Veteran testified that he had 
burning and aching in his feet especially when he is on his feet 
quite a bit and that the symptoms starting right after basic 
training.  The Veteran stated that he went to sick call for his 
feet.  

The Veteran is competent to testify about continuous symptoms of 
breathing difficulty in service and after service.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25-26 (1991), Layno, 6 Vet. App. At 
465.  In August 2010, the Veteran testified that while at Fort 
Polk, before he was assigned to a company, he and three other men 
shoveled coal into the furnace to keep the barracks warm.  The 
Veteran testified that the room they were in was full of black 
smoke and that he never wore a mask.  The Veteran also testified 
that he began having a burning deep down in his lungs right after 
he went into service and after he came out and that he still has 
problems breathing.  The Veteran has also submitted numerous lay 
statements confirming that he has had a cough since he was 
discharged from military service.  VA treatment records assess a 
chronic cough.         

Thus, in order to afford the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that a medical opinion in conjunction with 
the review of the entire record and examination of the Veteran is 
warranted to determine whether hemorrhoids are related to 
service; whether the Veteran has a bilateral foot diagnosis that 
is related to service; and whether the Veteran has a pulmonary 
diagnosis that is related to service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
private medical treatment that is not 
evidenced by the current record or Social 
Security Disability benefits for his 
hemorrhoids, painful feet, or lung 
complaints.  If so, the Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  These records 
should then be obtained and associated with 
the claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  After the above development has been 
completed, the Veteran should be afforded 
the appropriate VA examination to determine 
(i) the etiology of his currently diagnosed 
hemorrhoids, (ii) the etiology of any 
current foot diagnosis; and (iii) the 
etiology of any current pulmondary 
diagnosis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should confirm a diagnosis of 
hemorrhoids and identify all current 
diagnoses related to the Veteran's foot 
complaints and pulmonary complaints and 
provide an opinion as to whether it is at 
least as likely as not that any of these 
diagnoses are related to the Veteran's 
active duty service from February 13, 1960 
to August 12, 1960 and from October 26, 
1961 to August 7, 1962.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.
 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


